Mr. Chief Justice Frantz
delivered the opinion of the Court.
The Attorney General has confessed error in this case, based upon our recent opinion in the case of The District Attorney in and for the County of Alamosa v. The District Court in and for the County of Alamosa, 150 Colo. 136, 371 P. (2d) 271. We agree with the Attorney General that the cited case is determinative of the question involved in this writ of error and that the principle therein enunciated requires a reversal of this case.
The judgment is reversed.